              Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.1 Page 1 of 18
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.    21MJ1661
    A silver Google laptop model C0A, 8C05G06JP9                             )
                    (Target Device 1)                                        )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-1.

located in the              Southern              District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B-1.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC sec. 856                           Maintaining a drug involved premises; Illegal gambling; and Conspiracy to
        18 USC sec. 1955, 371                     Maintain a Drug Involved Premises and to Operate an Illegal Gambling Business.

          The application is based on these facts:
        See Attached Affidavit of FBI Special Agent Kari S. Harrison.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Kari S. Harrison, FBI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            04/27/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. Barbara L. Major, U.S. Magistrate Judge
                                                                                                       Printed name and title
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.2 Page 2 of 18




 1                   AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
 2                   WARRANTS TO SEARCH ELECTRONIC DEVICES
 3         I, Kari S. Harrison, being duly sworn under oath, declare and state:
 4                              EXPERIENCE AND TRAINING
 5         1.    I am an “investigative or law enforcement officer of the United States” within
 6 the meaning of 18 U.S.C. §§ 2510(7). As such, I am empowered to conduct investigations
 7 of, and to make arrests for offenses enumerated in 18 U.S.C. § 2516.
 8         2.     I am a Special Agent with the Federal Bureau of Investigation and have been
 9 so employed since June of 2006. I am assigned to the San Diego Field Division on the
10 Violent Crime Task Force-Gang Group (VCTF-GG). I have received basic federal law
11 enforcement training, including the training at the FBI Academy, as well as other
12 specialized federal law enforcement training. I have received formal training and have
13 experience in narcotics investigations and gang investigations, including street gang
14 investigations. I have participated in multiple separate investigations involving the
15 distribution of controlled substances and firearms. As part of these investigations, I have
16 used various investigative techniques, including physical and stationary surveillance,
17 informants and cooperating sources, court authorized interceptions, pen register/trap and
18 trace devices, telephone toll analysis, undercover operations, physical searches, mail
19 covers, and electronic examinations of evidence. I have monitored numerous calls and
20 meetings with persons under investigation, including wiretap communications of drug
21 traffickers and gang members and associates. I have worked alongside and consulted with
22 many law enforcement officials and other professionals experienced in drug and gang
23 investigations.
24         3.    Based on my training and experience, I am familiar with how drug traffickers
25 and gang members communicate and operate. For example, I am aware that drug traffickers
26 and gang members discuss and text criminal matters over the telephone and often use coded
27 or vague language. I am aware of how drug traffickers and gang members use their phones
28 to organize and operate their illegal activities. I am familiar with the typical make up and
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.3 Page 3 of 18




 1 operation of gangs and drug trafficking organizations including the distribution, storage,
 2 and transportation of the drugs, the collection of money which represents the proceeds of
 3 drug trafficking and other criminal activity, and money laundering.
 4         4.     I have also investigated illegal gambling dens in San Diego. I have become
 5 familiar with how illegal gambling dens are operated and utilize the sales and usage of
 6 controlled substances, primarily methamphetamine, in order to draw and maintain a
 7 customer base. I have also become familiar with the hierarchy of employees, how
 8 employees communicate through social media and phones, security measures such as
 9 surveillance, the presence of weapons including firearms, and crimes being committed
10 inside these dens such as narcotic sales, robbery, extortion, identity theft, and fencing stolen
11 property. I have participated in over five search warrants served at illegal gambling dens
12 and interviewed patrons and suspects from these locations. Further, I have participated in
13 multiple investigations involving premises maintained for the purpose of distributing
14 drugs. As part of these investigations, I have used various investigative techniques
15 including telephone toll analysis, social media analysis and electronic examinations of
16 evidence.
17         5.     The following is based my own investigation, oral and written reports by other
18 law enforcement officers, physical surveillance, interviews, database and public records
19 checks, searches, telephone toll analysis, and other investigation. Since this affidavit is for
20 a limited purpose, I have not included every fact I know about this investigation. I set forth
21 only facts necessary to establish foundation for the requested warrant. Conversations and
22 discussions below are set forth in substance unless noted.
23         6.     I submit that the facts contained herein demonstrate probable cause to believe
24 that evidence of a crime; contraband, fruits of a crime, or other items illegally possessed;
25 or property designed for use, intended for use, or used in committing a crime, specifically,
26 violations of Title 21, United States Code, Section 856, (Maintaining a Drug Involved
27 Premises); Title 18, United States Code, Section 1955, (Illegal Gambling); and Title 18,
28 United States Code, Section 371 (Conspiracy to Maintain a Drug Involved Premises and
                                             2
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.4 Page 4 of 18




1 Illegal Gambling Business); as described in Attachments B-1 through B-5, will be found
2 in the following electronic devices:
3
                  a.    A silver Google laptop model C0A, 8C05G06JP9, seized from 5952
4
                        Dwight Street, San Diego, CA, and currently in FBI custody under case
5                       # 245D-SD-3034838, Evidence #1B313 (Target Device 1); and
6
                  b.    A white and rose gold iPad tablet, model #A1550, SN#
7                       F9FY207LGHMQ, seized from 5952 Dwight Street, San Diego, CA,
8                       and currently in FBI custody under case # 245D-SD-3034838,
                        Evidence #1B314 (Target Device 2); and
9
                  c.    A pink and black Samsung foldable cellular telephone with unknown
10
                        model # and IMEI # 353694850558647, seized from 5952 Dwight
11                      Street, San Diego, CA, and currently in FBI custody under case # 245D-
                        SD-3034838, Evidence #1B315 (Target Device 3); and
12
13                d.    A blue Motorola cellular telephone type MC36E, with IMEI #
                        351647110438531, seized from 5952 Dwight Street, San Diego, CA,
14                      and currently in FBI custody under case # 245D-SD-3034838,
15                      Evidence #1B316 (Target Device 4); and
16                e.    A red camcorder with unknown model and unknown serial number,
17                      seized from 5952 Dwight Street, San Diego, CA, and currently in FBI
                        custody under case # 245D-SD-3034838, Evidence #1B321 (Target
18                      Device 5);
19
     (collectively, Target Devices) as described in Attachments A-1 through A-5 which are
20
     currently being held as evidence in the Southern District of California.
21
                                       PROBABLE CAUSE
22
                        Background on San Diego’s Illegal Gambling Dens
23
           7.     In 2013, SDPD Street Gang Unit Detectives observed a steady increase in the
24
     prevalence of illegal gambling dens. Investigators learned that Asian gang members and
25
     associates were often involved in operating these illegal gambling dens and that
26
     methamphetamine was being used and sold at these illegal gambling dens. These locations
27
     were known as a “trap” or “trap houses.” The illegal gambling establishments were often
28
                                                  3
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.5 Page 5 of 18




 1 located inside houses, apartments, and outbuildings in residential neighborhoods
 2 predominantly in City Heights, in the East San Diego area. It is common for gambling den
 3 owners to pay rent in cash to the owners of these properties and, in some cases, a percentage
 4 of the profits to cast a blind eye to all the foot traffic.
 5         8.     In 2015, these locations began to draw more attention because of the
 6 frequency violent crimes occurring in and around them such as robberies, shootings,
 7 stabbings, and assaults. Investigators learned that the patrons were often gang members,
 8 career criminals, habitual drug users, and fugitives. Investigators believe that the criminal
 9 activity in and around these locations is due to these patrons.
10         9.     Investigators are aware of approximately twenty-four active illegal gambling
11 dens operating in San Diego County. The illegal gambling dens are equipped with
12 electronic gambling machines which are programmed with several games of chance such
13 as poker, blackjack, keno, jacks or better, and slot games. Most locations of these
14 establishments are open 24 hours a day, seven days a week, with some shutting down in
15 the early morning hours and starting up again in the afternoons. Investigators are aware
16 that most of these locations are outfitted with exterior and interior video surveillance
17 cameras, which are often monitored remotely by the establishment owners and managers.
18 Those locations equipped with surveillance equipment often contain monitors showing live
19 feed of the video surveillance.
20         10.    Investigators learned that the owners will often not enter their own
21 establishments but instead rely on trusted associates to open, operate and maintain the
22 illegal gambling dens to reduce the likelihood that they will be identified by law
23 enforcement.      Investigators are also aware that the owners often rely on seemingly
24 unrelated individuals to rent and obtain utilities for these establishments to further avoid
25 detection by law enforcement. The illegal gambling establishments typically have a
26 hierarchy of employees. The employees often include: doorman, banker, and money
27 courier.
28
                                                    4
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.6 Page 6 of 18




 1         11.   The doorman is generally an individual from the neighborhood who can
 2 recognize and screen patrons. Often, the doorman is a known gang member or a career
 3 criminal who has “respect” in the streets to deal with unwanted patrons, attempted
 4 robberies, and law enforcement. The doorman will also act as security or as an “enforcer”
 5 at the location by dealing with disputes, handling disturbances, monitoring the video
 6 surveillance, and reacting to law enforcement presence.
 7         12.   The “banker” carries the “bank roll,” meaning the money to provide change
 8 and winnings to customers. There are generally one or two bankers working inside at any
 9 given time. The owners rely on trusted employees to conduct an “audit,” which occurs at
10 least twice in a twenty-four hour period. The audit is conducted by employees using a key
11 to unlock and open gambling machines. The employees will retrieve the money from inside
12 of the machines. It is a common practice for employees to photograph the master audit
13 screen of each machine and share it with owners/managers. The master audit screen shows
14 the cash in, cash out (winnings), and net gain/profit. Employees will clear the screen after
15 each audit. The employees will also document the cash in, cash out, net gain, loans to
16 customers, and other information in paper ledgers.
17         13.   Owners may conduct several audits in a twenty-four hour period when the
18 bank roll reaches a specified amount, such as $2,000. This is done to keep losses down
19 from robbery and law enforcement seizures. In many cases, the employees will have all
20 patrons step outside to conduct an audit to avoid being robbed. In some cases, the
21 employees will conduct an audit with patrons inside but attempt to keep them at a distance.
22 The gambling machines at these locations conservatively take in more than $3,000 a day.
23         14.   Employees generally work a twelve-hour shift and make $50 - $250 per shift.
24 At some locations, the owners will give a bonus based upon the amount of profit earned.
25 Patrons tend to tip employees when they win jackpots, which are generally maxed at $1,000
26 - $1,200. The amount of time or tenure of employees varies. The current trend seems to be
27 having one or two tenured employees and several short-term employees.
28
                                                 5
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.7 Page 7 of 18




 1         15.   Many owners utilize a money courier. The money courier brings additional
 2 bank roll to employees, collects money from the audit, and brings profits to the owners.
 3 The money courier also acts as a manager who directs employee’s actions and makes
 4 decisions on behalf of the owners at these locations.
 5         16.   Early investigative efforts revealed that one individual typically owned all of
 6 the gambling machines in a given illegal gambling den. Investigators have noted, however,
 7 an increase in locations where the gambling machines are owned by multiple individuals.
 8 Each of these owners receive a percentage of profit.
 9         17.   Investigators are aware that these illegal gambling dens are also drug involved
10 premises. The main draw to illegal gambling establishments is methamphetamine use and
11 sales. Investigators are aware, that other drugs are also known to be used and sold inside
12 these establishments. It is rare to have a patron who does not use or sell methamphetamine
13 inside these locations. The people selling drugs inside may be employees or independent
14 drug dealers. It is common for employees to hand out small amounts of methamphetamine
15 and “comp” customers who are playing. One owner described how he would give
16 methamphetamine to patrons because it would draw them to the location and kept them
17 playing on gambling machines.
18        18.    In 2015, investigators executed numerous search warrants at illegal gambling
19 dens in an effort to eliminate violent crimes associated with these establishments. These
20 establishments are often robbed. The vast majority of these robberies were initially
21 unreported to law enforcement. During search warrant executions at these locations,
22 owners and patrons described drug use and sales inside these locations. However, due to
23 enforcement operations, gambling den owners and employees have placed signs inside that
24 say “no drug sales” or “no drugs.” More recent enforcement operations have revealed that
25 drug sales and drug use has not abated.
26         19.   In the past two years, the number of violent crimes and property crimes in and
27 around gambling den/drug premises has become more prevalent. From July 2018 through
28 July 2020, there were over four hundred crime cases and over three hundred arrests within
                                               6
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.8 Page 8 of 18




 1 150 feet of thirty-six illegal gambling locations investigated. The density of crime cases
 2 and arrests around these locations corresponds to the highest amount of crime in the East
 3 San Diego area. Law Enforcement has investigated homicides, shootings, stabbings, felony
 4 assaults, robberies, arson, auto thefts, burglaries, identity theft, firearm possession, drug
 5 sales/possession, and other crimes in and around these locations.
 6                                     Current Investigation
 7         20.    The FBI Violent Crimes Task Force Gang Group is currently investigating
 8 Long TRAN, aka “Long Tu;” Le Thi LE, aka “Chi Le;” and Dong NGUYEN. TRAN and
 9 NGUYEN are known to affiliate with the Vietnamese Boys/V-Boys Street Gang in San
10 Diego. Based on information gathered thus far in the investigation, TRAN, LE, and
11 NGUYEN are involved in the operation of several illegal gambling dens where
12 methamphetamine is being used and sold. The illegal gambling consists of electronic
13 gambling machines with games of chance such as poker, keno, blackjack, and slots.
14         21.   A criminal record check of TRAN revealed that he has prior felony
15 convictions in California for conspiracy to operate a gambling den and drug premise and
16 two convictions for burglary.
17         22.   In December 2018, CS11 met with TRAN during a supervised and recorded
18 law enforcement operation. TRAN described to CS1 how he operates illegal gambling dens
19 where methamphetamine is used and sold. TRAN described how he had trusted employees
20 who operate these locations by acting as doormen, security, the banker, those who audit
21 the machines, and those who collect the money. TRAN described how he is never there,
22 and his employees take the fall when police shut down a location. TRAN described at least
23
24   1
      CS1 has been a cooperating source of information for over two years. CS1 has criminal
25   convictions for burglary and criminal threats that are more than 10 years old. CS1 was
     working under contract with the San Diego County District Attorney’s Office since
26   November 2019 to work off a pending theft case. Investigators have corroborated
27   information provided by CS1 and have utilized CS1 to obtain search warrants, seize
     methamphetamine and firearms, and locate fugitives. Investigators believe CS1 to be
28   credible and have not known CS1 to ever be untruthful or provide false information.
                                                7
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.9 Page 9 of 18




 1 three different locations where he was operating a gambling den where drugs were being
 2 used and proposed opening a new location with CS1.
 3        23.    Between September 2018 and March 2019, SDPD investigators executed state
 4 search warrants at five locations in San Diego. While executing these search warrants,
 5 investigators recovered electronic gambling machines, cash, ledgers depicting audits and
 6 cash flow, methamphetamine, drug paraphernalia, and electronic devices such as cellular
 7 phones. Investigators interviewed patrons and suspects detained at each these search
 8 warrant locations. Through these interviews, evidence recovered, follow-up search
 9 warrants on cellular devices, and other evidence such as signage and ledgers, investigators
10 identified TRAN as the owner at each location. A male named Tung Nguyen, aka “Ang,”
11 was also identified as one of TRAN's employees who conducts audits, provides bankroll
12 money, and collects money from these locations. During the execution of the search
13 warrants, investigators seized gambling machines and the money inside them. The sum of
14 the money seized for each location exceeded $2000. Investigators were able to determine
15 that TRAN’s organization involved more than five individuals who conducted, financed,
16 managed, supervised, directed and/or owned all or part of the illegal gambling businesses.
17        24.    On February 7, 2019, SDPD officers spoke to Tung NGUYEN in the alley
18 behind 3656 ½ 43rd Street. This location was being operated by TRAN, which was a
19 known gambling den where methamphetamine was being used and sold. Tung NGUYEN
20 had over $2,800 cash in his possession and was pending authorization from San Diego
21 County Probation to be arrested for a probation violation. Tung NGUYEN agreed to be
22 transported to a police station to be interviewed. SDPD investigators read Tung NGUYEN
23 his Miranda Rights, which he waived, and interviewed Tung NGUYEN. Tung NGUYEN
24 admitted to picking up money for TRAN from at least six different gambling dens where
25 methamphetamine was being used and sold. Tung NGUYEN described and showed how
26 he had communication with TRAN on Facebook Messenger regarding audits, collecting
27 money, and photographs of ledger pages.
28
                                                8
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.10 Page 10 of 18




 1         25.   On June 19, 2020, CS1 met with TRAN during a supervised and recorded law
 2 enforcement operation. TRAN discussed opening a gambling den with CS1. TRAN
 3 described the logistics including but not limited to start-up costs, supplying employees,
 4 conducting audits, collecting money, splitting the profits in half, and paying “Southsiders”
 5 (members of criminal street gangs) money for protection. TRAN described how he was
 6 operating three locations, one of which he referred to as the “coffee shop” and stated, “it
 7 was a good den.” (Investigators believe that TRAN refers to 4776 El Cajon Boulevard
 8 #102, San Diego, CA as the “coffee shop” because it is next Café Le Le which serves
 9 Vietnamese coffee.) CS1 identified the “coffee shop” as 4776 El Cajon Boulevard #102,
10 San Diego, CA.
11         26.   On September 4, 2020, investigators interviewed Phonetip INTHAVONG, an
12 Oriental Killer Boys gang member, after he was arrested by SDPD officers while in
13 possession of one-half ounce of methamphetamine, a scale, cash, and a replica handgun.
14 INTHAVONG agreed to speak with law enforcement after waiving his Miranda rights.
15 INTHAVONG stated that he worked at the gambling den next to Café Le Le. Café Le Le
16 is located at 4776 El Cajon Blvd Suite 101 (next to 4776 El Cajon Boulevard #102, San
17 Diego, CA). INTHAVONG stated he was the doorman and made $120 or $150 a shift and
18 worked a twelve-hour night shift. INTHAVONG stated that a lot of people smoke
19 methamphetamine in the gambling den and there were over a dozen tabletop machines at
20 the gambling den. INTHAVONG stated he did not sell drugs inside the gambling den, nor
21 did he buy the drugs that were found on his person at the gambling den, rather he obtained
22 the drugs from somewhere else. INTHAVONG noted that the gambling den operators take
23 in a couple thousand dollars a day. Other employees in the gambling den include a banker
24 and someone who cleans. The doorman is expected to do security. INTHAVONG provided
25 he had worked at the gambling den for a week. INTHAVONG also provided he patronizes
26 a gambling den across the street, 4258 ½ Euclid Avenue, San Diego, CA. INTAHVONG
27 identified the owner of the gambling machines at 4258 ½ Euclid Avenue, San Diego, CA
28 as Chi Le (Le Thi LE). INTHAVONG provided he was there two weeks prior to September
                                          9
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.11 Page 11 of 18




 1 4, 2020, and people were “smoking dope” (using controlled substances) and gambling
 2 inside.
 3         27.   On August 25, 2020, the Honorable Bernard G. Skomal, United States
 4 Magistrate Judge, authorized a search of Long TRAN’s Facebook account. On September
 5 22, 2020, Facebook provided information from TRAN’s account. Investigators reviewed
 6 the material provided by Facebook and found photos of the inside of a gambling den.
 7 Gambling machines were visible in the photos.           These photos appear to be from
 8 surveillance cameras located inside 4776 El Cajon Boulevard #102, San Diego, CA.
 9 Investigators showed CS1 the photos and CS1 confirmed the photos were from the inside
10 of 4776 El Cajon Boulevard #102, San Diego, CA.
11         28.   A review of the Facebook records also revealed communications relating to
12 4776 El Cajon Boulevard #102, San Diego, CA:
13               Na Na: “Long me and drowzy are here at euclid and we lost over a rack.”
14               TRAN: “Ok I tell nathan to give you some money back but lan might stop it
15               ok. Tell her that you lost like a thousand. Because there is no percent back at
16               coffee shop and lan is tripping.”
17               Na Na: “Ok thanks.”
18         29.   Investigators believe this message exchange indicates that a gambling patron,
19 “NaNa,” communicated to TRAN that she lost over a thousand dollars at the “coffee shop”
20 and asked for some of the money back. TRAN thereafter agreed to return some of the
21 money. TRAN’s response also indicated that “Lan” (known by investigators to be Thanh
22 Lan NGUYEN) may disagree that TRAN facilitated the return of money to “Nana” and
23 may stop the money return. This message exchange demonstrates that TRAN has an
24 ownership interest in 4776 El Cajon Boulevard #102, San Diego, CA in partnership with
25 Thanh Lan NGUYEN.
26         30.   On October 15, 2020, investigators executed a federal search warrant issued
27 by the Honorable Linda Lopez and searched 4776 El Cajon Boulevard #102, San Diego,
28 CA. During the search of the location, sixteen electronic gaming machines, a baggie of
                                              10
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.12 Page 12 of 18




 1 narcotics, three methamphetamine pipes, documentation of dominion and control, $1707
 2 in U.S. Currency found concealed under a pipe inside drywall, $50 in quarters in U.S.
 3 Currency, documentation of illegal gambling and $225 in U.S. Currency from the
 4 electronic gaming machines, were all found and seized.
 5         31.   On January 19, 2021, a Confidential Source (CS2)2 reported the gambling den
 6 at 4776 El Cajon Boulevard #102, San Diego, CA had reopened sometime after the law
 7 enforcement search and was currently an active gambling den. CS2 provided the owner of
 8 the gambling machines at 4776 El Cajon Boulevard #102, San Diego, CA was Long TRAN
 9 and Thanh Lan NGUYEN. CS2 noted there were approximately fifteen gambling machines
10 at this location.
11                                   Seizure of Target Devices
12         32.    On April 14, 2021, investigators executed a federal search warrant issued by
13 the Honorable Alison H. Goddard and searched 5952 Dwight Street, San Diego, CA 92105.
14 During the search of the residence, three electronic gambling machines, multiple gambling
15 machine parts, $59,814 in U.S. Currency, a laptop (Target Device 1), an iPad tablet
16 (Target Device 2), two cell phones (Target Device 3 and Target Device 4), a camcorder
17 (Target Device 5), and miscellaneous documents were found and seized. Target Device
18 1, Target Device 2, Target Device 3, Target Device 4, and Target Device 5 were located
19 in the back structure in a living space where Long TRAN was residing.
20         33.   On April 14, 2021, investigators executed a federal arrest warrant and TRAN
21 was taken into custody. In a post-Miranda statement, LONG provided he lived at 5952
22 Dwight Street, San Diego, CA. LONG stated he fixes gambling machines, but that he does
23
24   2
       CS2 was reopened as an FBI confidential human source on January 11, 2021. CS2 had
25   been administratively closed in 2011 after the completion of an investigation. CS2 has a
     felony conviction for possession of a controlled substance in 2007, a misdemeanor
26   conviction for possession of a controlled substance in 2006, and a conviction for receiving
27   stolen property in 2001. Investigators have corroborated information provided by CS2.
     Investigators believe CS2 to be credible and have not known CS2 to ever be untruthful or
28   provide false information.
                                                 11
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.13 Page 13 of 18




 1 not run any gambling rooms anymore. LONG noted investigators would find money at his
 2 residence, but indicated the money was not his nor did he know whom the money belonged
 3 too.
                 BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANTS
 4
 5         34.   Based upon my training and experience, consultation with other law
 6 enforcement officers experienced in illegal gambling den investigations, and all the facts
 7 and opinions set forth in this affidavit, I believe that probable cause exists that the Target
 8 Devices were used by TRAN and will contain electronic evidence of the target offenses
 9 described above.
10         35.   In addition, I know that individuals engaged in illegal gambling dens and
11 narcotics distribution often use their cell phones and electronic media to conspire, plan and
12 coordinate their criminal activities and that cellphones and electronic media retain evidence
13 of their crimes such as communications, photographs, videos, contact information of co-
14 conspirators, location data, travel arrangements, media about the robberies they committed,
15 research on how to successfully distribute narcotics and run an illegal gambling den, and
16 financial data that evidence their narcotics and gambling activities, and usually maintain
17 their cell phones on their person and/or their residence and vehicles.
18         36.   I also know individuals engaged in the operation of illegal gambling dens
19 utilize video surveillance cameras as a security measure and to monitor their business
20 activities. These videos are often saved electronically onto hard drives inside DVR devices
21 and in off-site electronic storage mediums commonly known as “clouds”. DVR devices
22 commonly contain video files, photograph files of saved screen shots, user information
23 user/log-in information, historical data such as date and time, and other data. These videos
24 and photographs can show individuals and their co-conspirators engaging in illegal
25 gambling activity, money laundering, drug sales and use, and other criminal activity that
26 occurs inside these locations.
27 //
28 //
                                                 12
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.14 Page 14 of 18




 1               PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
 2                                     ELECTRONIC DEVICES
 3         37.   It is not possible to determine, merely by knowing an electronic devices’
 4 make, model and serial number, the nature and types of services to which the device is
 5 subscribed and the nature of the data stored on the device. Electronic devices today can be
 6 simple cellular telephones and text message devices, can include cameras, can serve as
 7 personal digital assistants and have functions such as calendars and full address books and
 8 can be mini-computers allowing for electronic mail services, web services and rudimentary
 9 word processing. An increasing number of cellular service providers now allow for their
10 subscribers to access their device over the internet and remotely destroy all of the data
11 contained on the device. For that reason, the device may only be powered in a secure
12 environment or, if possible, started in “flight mode” which disables access to the network.
13 Unlike typical computers, many electronic devices like cellular telephones and iPads do
14 not have hard drives or hard drive equivalents and store information in volatile memory
15 within the device or in memory cards inserted into the device. Current technology provides
16 some solutions for acquiring some of the data stored in some cellular telephone models
17 using forensic hardware and software. Even if some of the stored information on the device
18 may be acquired forensically, not all of the data subject to seizure may be so acquired. For
19 devices that are not subject to forensic data acquisition or that have potentially relevant
20 data stored that is not subject to such acquisition, the examiner must inspect the device
21 manually and record the process and the results using digital photography. This process is
22 time and labor intensive. However, although manual review and digital photograph may
23 be necessary, it is impractical because of the volume of data that may exist on a cellular
24 phone and the manner in which that data may be displayed. For instance, manual review
25 may require hundreds or even thousands of photographs to capture a conversation with a
26 single other person.
27         38.   Further, forensic data acquisition may allow for the recovery of data that is
28 not visible to an agent manually reviewing the contents of an electronic device. For
                                           13
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.15 Page 15 of 18




 1 instance, in some instances, forensic data acquisition involves creating an image of the
 2 entirety of the phone’s/iPad’s memory, including “unallocated” areas where deleted
 3 information may be stored. If unallocated space is successfully imaged, forensic reviewers
 4 may be able to access data that had previously been deleted. In those cases, deleted data
 5 recovered through forensic analysis would not be visible to an individual manually
 6 reviewing the contents of the phone, and therefore, could not be photographed during a
 7 manual review.
 8         39.   A cellular phone/iPad that is subject to forensic data acquisition can generally
 9 be returned to its user once data has been extracted without any indication that data has
10 been extracted. Similarly, a phone/iPad that is not subject to forensic data acquisition can
11 generally be manually reviewed returned to its user without any indication that it has been
12 manually reviewed.
13         40.   Following the issuance of this warrant, I will collect the Target Devices and
14 subject the devices to analysis. All forensic analysis of the data contained within the device
15 and its memory cards will employ search protocols directed exclusively to the
16 identification and extraction of data within the scope of this warrant.
17         41.   A review of forensically extracted data or digital photographs taken during
18 the manual review process for items subject to seizure may take weeks or months. The
19 personnel conducting the analysis of that data will complete their analysis within ninety
20 (90) days, absent further application to this court.
21                                 Prior Attempts to Obtain Data
22         42.   The United States has not attempted to obtain this data by other means.
23                                        CONCLUSION
24         43.   Based upon my training and experience, and the facts so far, there is probable
25 cause to believe evidence of violations of Title 21, United States Code, Section 856,
26 (Maintaining a Drug Involved Premises); Title 18, United States Code, Section 1955,
27 (Illegal Gambling); and Title 18, United States Code, Section 371 (Conspiracy to Maintain
28 a Drug Involved Premises and Illegal Gambling Business) will be found in the Target
                                           14
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.16 Page 16 of 18




1 Telephone Devices as described in Attachments A-1 through A-5. Therefore, I seek
2 authorization to search them for evidence of those violations, as described in Attachments
3 B-1 through B-5.
4
5                                                  ____________________________
                                                   Kari S. Harrison
6                                                  FBI Special Agent
7
8
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
9
     telephone on this 27th day of April, 2021.
10
11
           ___________________________________
12         HON. BARBARA L. MAJOR
13         United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  15
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.17 Page 17 of 18




1
2                               ATTACHMENT A-1
                  DESCRIPTION OF PROPERTY TO BE SEARCHED
3
4 The property/item to be searched is described as:
5
           A silver Google laptop model C0A, 8C05G06JP9, seized from 5952 Dwight
6          Street, San Diego, CA, and currently in FBI custody under case # 245D-SD-
7          3034838, Evidence #1B313 (Target Device 1).
8 Target Device 1 is currently in the possession of San Diego FBI and is being held
9 as evidence in the Southern District of California.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               16
     Case 3:21-mj-01661-BLM Document 1 Filed 04/28/21 PageID.18 Page 18 of 18



                                      ATTACHMENT B-1
 1
                                     ITEMS TO BE SEIZED
 2
 3        Authorization to search the laptop described in Attachment A-1, includes the search
   of disks, hard drives, memory cards, deleted data, remnant data, slack space, and temporary
 4 or permanent files contained on or in the laptop. The seizure and search of the laptop will
 5 be conducted in accordance with the affidavit submitted in support of the warrant.
 6         The evidence to be seized from the laptop will be electronic records,
 7 communications, and data such as data files, emails, text messages, photographs, audio
   files, videos, and location data, for the period from October 15, 2020 to and including
 8 April 14, 2021:
 9
           a.    Communications, writings, images, videos, records, and attachments tending
10               to discuss or establish illegal gambling, controlled substance distribution, and
11               controlled substance consumption;

12         b.    Communications, writings, records, images and attachments tending to
13               identify any co-conspirators involved in the activities above;

14         c.    Communications, writings, records, images and attachments that demonstrate
15               or corroborate the users of Target Device 1;

16         d.    Tending to identify accounts, facilities, storage devices, and/or services–such
                 as email addresses, IP addresses, and phone numbers–used to facilitate the
17
                 maintaining a drug involved premises and illegal gambling;
18
19         e.    Tending to identify travel to or presence at locations related to drug involved
                 premises and illegal gambling, including locations to obtain controlled
20               substances and gambling machines;
21
           f.    Tending to identify the user of, or persons with control over or access to, the
22               Target Devices;
23
           g.    Tending to place in context, identify the creator or recipient of, or establish
24               the time of creation or receipt of communications, records, or data involved
25               in the activities described above;
   which are evidence of violations of Title 21, United States Code, Section 856, (Maintaining
26
   a Drug Involved Premises); Title 18, United States Code, Section 1955, (Illegal Gambling);
27 and Title 18, United States Code, Section 371 (Conspiracy to Maintain a Drug Involved
28 Premises and Illegal Gambling Business).
                                                 21
